Order entered September 20, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00249-CR

                           JULIUS ERICK KNIGHT, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 1
                                  Dallas County, Texas
                         Trial Court Cause No. MA-1651546-A

                                          ORDER
       The clerk’s record was due April 20, 2016. We ORDER the Dallas County Clerk to file

the clerk’s record within TEN DAYS of the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE